Citation Nr: 0606987	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-34 937	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for coronary artery 
disease with history of myocardial infarction and two bypass 
grafts.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a neurological 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran honorably served on active duty from September 
1942 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied the claims for service connection.


FINDING OF FACT

On March 8, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

The veteran was scheduled to have a hearing before the Board 
on March 8, 2006.  On that date, he submitted a written 
statement that he wanted to cancel his hearing and withdraw 
his appeal.  Because the veteran has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

The Board appreciates the veteran's notice of his intent to 
withdraw the appeal, as it promotes efficient use of 
government resources.  


ORDER

The appeal is dismissed.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


